Citation Nr: 1647664	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  09-47 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome.  

2.  Entitlement to service connection for degenerative arthritis of the lumbar spine (claimed as a back condition).  

3.  Entitlement to special monthly compensation (SMC) based on aid and attendance.  


REPRESENTATION

Appellant represented by:	J. Bryan Jones III, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran had active service from December 1966 to September 1968, February 1975 to February 1978, and from October 1982 to January 1985.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2011, June 2015, and October 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2015, the Board remanded the matter of entitlement to SMC based on aid and attendance.  The Veteran testified before the undersigned Veterans Law Judge in an October 2015 video conference hearing; a transcript of the hearing is associated with the claims file.  In December 2016, the Veteran submitted additional evidence in support of his appeal with a waiver of initial RO consideration.  Therefore, the evidence is subject to initial consideration in this appeal.  See 38 C.F.R. §§ 20.800, 20.1304(c).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The issue of service connection for degenerative arthritis of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  It is not shown that the Veteran has, or during the pendency of this claim has had, chronic fatigue syndrome.  

2.  Due to his service-connected disabilities, the Veteran is so helpless as to be in need of regular aid and attendance of another person.  


CONCLUSIONS OF LAW

1.  Service connection for chronic fatigue syndrome, including as secondary to service-connected lung cancer, is not warranted. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. § § 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).  

2.  The criteria for SMC based on the need for regular aid and attendance have been met.  38 U.S.C.A. § 1114(l) (West 2015); 38 C.F.R. §§ 3.102, 3.350(b), 3.352 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Chronic Fatigue Syndrome

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease manifested to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent, the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  

Even if a veteran is not found to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The evidence shows that the Veteran's active duty service includes service in the Republic of Vietnam from December 1967 to September 1968.  Hence, it is conceded that the Veteran was exposed to herbicides. 

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Based on the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for chronic fatigue syndrome, under any theory of entitlement, as he does not have a current diagnosis of such disability.  

The Veteran contends that he is entitled to service connection for chronic fatigue syndrome as secondary to his service-connected lung cancer.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  
The instant claim for service connection for chronic fatigue syndrome was received in March 2015.  

On November 2014 VA respiratory examination, it was opined that weakness and fatigue from lung cancer and its treatment would make it too difficult for him to resume his work.  

On March 2015 VA chronic fatigue syndrome examination it was noted the Veteran had a history of lung cancer, status post treatment with chemotherapy and radiation, with residual fatigue and weakness.  The examiner noted the Veteran had no history of a separate diagnosis of chronic fatigue syndrome.  

At the October 2015 video conference hearing, the Veteran testified that his lung cancer affects his endurance.  

Based on the foregoing evidence, and applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for chronic fatigue syndrome.  Given the lack of competent evidence showing that the Veteran has a separate diagnosis of chronic fatigue syndrome, the claim for such must be denied.  Brammer, 3 Vet. App. at 225; see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Board does not question that the Veteran suffers from fatigue and weakness as residual symptoms of his service-connected lung cancer.  However, the March 2015 VA examiner opined that the Veteran's fatigue and weakness were symptoms of his service-connected lung cancer and treatment, and there was no evidence or history of a separate diagnosis of chronic fatigue syndrome.  Thus, the Board finds that the competent and probative medical evidence is against this claim.  

The Veteran is certainly competent to proclaim having experienced fatigue.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the presence of the claimed disability, including during service, even where not corroborated by contemporaneous medical evidence such as treatment records).  However, in this case, his complaints of fatigue have been specifically attributed to his already service-connected lung cancer.  The only evidence of record supporting the notion that the Veteran has a separate disability manifested by chronic fatigue comes from the Veteran by way of statements he has filed in support of his claim.  But unlike, for example, a separated shoulder, broken arm (ringing in the ears), pes planus (flat feet), varicose veins, etc., determining whether a person has a disability manifested by chronic fatigue, cannot be based on mere lay opinion.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axion in a claim for rheumatic heart disease).  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 55-56 (1990).  

SMC Based on Aid and Attendance

At the outset, the Board notes that the Veteran is already in receipt of SMC at the housebound rate, effective November 7, 2001.  See February 2016 rating decision.  The Veteran is seeking SMC based on aid and attendance as such is a greater benefit than SMC at the housebound rate.  Cf. 38 U.S.C.A. § 1114(l), see also 38 C.F.R. § 3.350(b).  The Veteran filed his claim in September 2010, contending that his service-connected posttraumatic stress disorder (PTSD) and lung cancer render him in need of regular aid and attendance of another person.  

Special monthly compensation based on the need for aid and attendance of another person is payable when the veteran, due to service-connected disability, is so helpless as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114(l); see also 38 C.F.R. § 3.350(b).  Pursuant to 38 C.F.R. § 3.352(a), the following criteria are to be considered for determining whether a claimant is in need of the regular aid and attendance of another person: (1) the inability of the claimant to dress himself or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliance which, by reason of the particular disability, cannot be done without aid; (3) the inability of the claimant to feed himself through the loss of coordination of the upper extremities or through extreme weakness; (4) the inability to attend to the wants of nature; or, (5) a physical or mental incapacity that requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his or her daily environment. 

A veteran need show only one of the enumerated factors identified in 38 C.F.R. § 3.352(a) to establish entitlement to aid and attendance.  Turco v. Brown, 9 Vet. App. 222, 224 (1996).  Moreover, it is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  See id.  The performance of the necessary aid and attendance service by a relative of the claimant or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c).

The Board finds that SMC for aid and attendance is warranted because the evidence shows that the Veteran needs assistance needs assistance to dress himself and keep himself ordinarily clean and presentable, and has a physical or mental incapacity that requires care and assistance on a regular basis to protect himself from the hazards or dangers incident to his daily environment.  The Veteran is service connected, in part, for PTSD and lung cancer.  


A January 2013 private treatment record noted the Veteran was unsure what medicines he was taking and had no way of providing a list of his medications.  

On April 2016 VA PTSD examination, the Veteran reported he lives with his wife and that his brother-in-law also lives with them occasionally.  He presented with poor to fair grooming and was a bit disheveled in casual attire.  It was noted his symptoms included mild memory loss, neglect of personal appearance and hygiene, problems with hygiene, and reckless or self-destructive behavior.  

On August 2016 VA PTSD examination, it was noted that the appropriately dressed, but his grooming was below average.  His symptoms were found to include reckless or self-destructive behavior, problems with concentration, mild memory loss, neglect of personal appearance and hygiene.  

September 2016 private treatment records noted the Veteran had Home Health Care come into his home for monitoring.  It was further found that someone must assist the Veteran to groom himself.  He is able to dress his upper body without assistance if the clothing is laid out or handed to him.  Someone must help him put on undergarments, slacks, or shoes.  It was noted he was unable to use the shower or tub, but able to participate in bathing himself in the bed, sink, bedside chair, or on the commode, without assistance or supervision of another person.  The Veteran was able to get to and from the toilet and transfer independently with or without assistive device.  It was indicated the Veteran needs medication dosages prepared in advance by another person.  He receives assistance with activities of daily living at least daily.  

As noted above, it is not required that all of the disabling conditions enumerated in the provisions of 38 C.F.R. § 3.352(a) exist to establish eligibility for aid and attendance, so long as at least one of the enumerated factors are present.  Based on the evidence above, it is clear that the Veteran is unable to dress himself and keep himself ordinarily clean and presentable, as reflected by the need for assistance to groom himself, and the need for someone else to lay out his upper body clothing and help him with undergarments, slacks, or shoes.  In addition, the Veteran has a physical or mental incapacity that requires care and assistance on a regular basis to protect himself from the hazards or dangers incident to his daily environment.  In this regard, the Veteran is service-connected for PTSD and the symptoms associated with his disability include memory loss.  In addition, the Veteran requires assistance with his medication for his various disabilities.  Consequently, without the assistance of another person on a regular basis, he is unable to protect himself from the hazards or dangers incident to his daily environment, as manifested by his inability to recall his medications.  Thus, based on the evidence presented above, resolving all reasonable doubt in the Veteran's favor, the Board finds that SMC based on the need for regular aid and assistance is warranted.  


ORDER

Service connection for chronic fatigue syndrome is denied.  

Subject to the laws and regulations governing the payment of monetary benefits, special monthly compensation based on the need for aid and attendance of another person is granted.  


REMAND

As to the claim of service connection for degenerative arthritis of the lumbar spine, the Veteran contends that he injured his lower back in approximately 1982 rappelling in a training exercise when he dropped approximately 30 feet landing on his heels because the rope was too long.  See, e.g., August 2009 VA treatment record; see also October 2015 VA back examination.  Alternatively, he contends that his lumbar spine disability is the result of being a paratrooper.  The Veteran's DD Form 214 reflects his decorations and awards include the Purple Heart, Combat Infantryman Badge, and the master parachutist badge.  On October 2015 VA back examination, it was opined that the Veteran's lumbar spine disability less likely than not was incurred in or caused by his claimed in-service injury, event or illness.  It was noted that his service treatment records showed no evidence of any chronic back disability occurring in service.  The first notation of a "bad back" was made with his claim in February 2002, over 20 years after his discharge from service.  The Board finds the October 2015 VA back examination to be inadequate as the opinion did not address the Veteran's contention that his lumbar spine disability was due to his duties as a paratrooper, or address whether, despite the lack of evidence of a chronic back disability during service, the Veteran's current lumbar spine disability could be related to the described repelling injury.  Accordingly, the Veteran should be provided a new VA examination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding VA treatment records related to the Veteran's claim for service connection for a lumbar spine disability.  

2. After all pertinent evidence has been associated with the claims file, afford the Veteran a new VA examination to determine the current nature, extent, and etiology of any current lumbar spine disability.  The claims file should be made available and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  

The examiner is requested to opine as to whether it is at least as likely as not the Veteran has a lumbar spine disability consistent with a repelling accident in which the rope was too long and the Veteran landed on his heels after landing from 30 feet high?  In the event observes any lumbar spine disability considered to be a result of trauma sustained during a repelling accident, that should be noted.  

The examiner is also requested to opine as to whether it is at least as likely as not that any diagnosed lumbar spine disability is related to the Veteran's active service, to include the combined effect of his parachuting jumps during active service.  

A complete rationale for any opinion advanced must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated alone with a supporting rationale.  

3. Then readjudicate the appeal.  If the benefits sought remain denied, the Veteran and his attorney should be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claim is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


